Citation Nr: 0946825	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity.

3.  Entitlement to service connection for kidney disease, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus.

5.  Entitlement to service connection for 
hypercholesterolemia, claimed as secondary to service-
connected diabetes mellitus.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and November 2006 (TDIU) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2005, the Veteran raised a claim of loss of use 
of a creative organ.  It does not appear that this claim has 
been addressed and it is referred to the RO for action and 
adjudication as appropriate.  

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
service-connected diabetes mellitus, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 2006, prior to the promulgation of a decision, 
the Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the right 
lower extremity.

2.  In August 2006, prior to the promulgation of a decision, 
the Veteran withdrew his appeal pertaining to the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the left lower 
extremity.

3.  The evidence of record does not show that the Veteran has 
a current kidney disorder that is etiologically related to 
military service or a service-connected disability.

4.  High cholesterol is a laboratory finding for which VA 
disability compensation benefits may not be established.

5.  A rating decision issued in September 2004 denying 
service connection for arterial hypertension is final.

6.  The evidence associated with the claims file subsequent 
to the September 2004 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for hypertension, and does not raises a 
reasonable possibility of substantiating the claim.

7.  The Veteran's service-connected disabilities meet the 
schedular requirements for consideration of a TDIU under 38 
C.F.R. § 4.16(a), as the combined rating of his service-
connected disorders is 70 percent, with at least one 
disability rated as 40 percent disabling.

8.  With full consideration of the Veteran's educational 
background and occupational experience, and with resolution 
of doubt in the Veteran's favor, it is more likely than not 
that the Veteran's service-connected disabilities are 
collectively of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to an initial evaluation 
in excess of 10 percent for service-connected peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of entitlement to an initial evaluation 
in excess of 10 percent for service-connected peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

3.  Kidney disease was not incurred in service or as a result 
of service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009).

4.  Service connection for high 
cholesterol/hypercholesterolemia is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009); 61 
Fed. Reg. 20440, 20445 (May 7, 1996).

5.  Evidence received since the final September 2004 
determination wherein the RO denied the service connection 
claim for hypertension is not new and material, and the claim 
is not reopened and remains denied.  38 U.S.C.A. §§ 5103, 
5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2009).

6.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Ratings - Peripheral Neuropathy of the
Right and Left Lower Extremities - 10 Percent Each

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

The file contains a statement from the Veteran dated in 
August 2006 withdrawing the appeal of the claims of 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the right and 
left lower extremities.  No allegations of errors of fact or 
law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in a letter dated in January 2005 
wherein the Veteran was advised of the provisions relating to 
the VCAA.  A duty to assist letter specifically relating to 
the TDIU claim was issued in September 2006.  Collectively, 
the Veteran was advised that VA would assist him with 
obtaining relevant records from any Federal agency, which may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration.  With respect to 
private treatment records, the letter informed the Veteran 
that VA would make reasonable efforts to obtain private or 
non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

Concerning applications to reopen a claim that have been the 
subject of a prior final denial by VA, such as the case with 
the Veteran's hypertension claim, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

Here, the VCAA duty to notify has not been satisfied with 
respect to Kent.  In this regard, the U.S. Court of Appeals 
for the Federal Circuit previously held that VCAA notice 
errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA was required to show (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  However, in the recent case 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States 
Supreme Court held that the Federal Circuit's blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki 
v. Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant.

In this case, the Board finds that the Kent notice error did 
not affect the essential fairness of the adjudication.  The 
contentions set forth by the Veteran's representative in a 
July 2009 letter reflect that the Veteran and his 
representative had actual knowledge that service connection 
for hypertension secondary to service connected diabetes had 
been previously denied.  In addition, statements and argument 
presented by the Veteran and his representative clearly 
reflect that both parties are aware that evidence of the 
claimed secondary relationship is required to reopen the 
claim and grant the benefits sought.  These factors indicate 
that the Veteran has submitted all evidence and/or 
information in his possession and thus the purpose of the 
VCAA was not frustrated.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
as was discussed in the Dingess case in October 2007, after 
the initial adjudication of the claims.  However, as a 
practical matter, inasmuch as the service connection claims 
being adjudicated on the merits herein are being denied and 
the TDIU claim is being granted, this matter (with respect to 
the timing of the notice) is moot and the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's STRs have 
been obtained as well as identified VA and private treatment 
records.  Statements and argument from the Veteran and his 
representative are also on file.  

The Board finds that a Remand is not required and there is no 
duty on the part of VA to provide another medical examination 
in this case or request a nexus opinion, because as discussed 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders 
claimed, and further substantiating evidence suggestive of a 
linkage between his period of active service or a service-
connected condition and the currently claimed disorders.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
service connection is warranted for any of the claimed 
disorders (being adjudicated herein on the merits).  

Given these matters of record, there has been no competent 
evidence presented indicating that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims and that 
under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

VA has no specific duty to conduct an examination with 
respect to the claim on appeal requiring the presentation of 
new and material evidence to reopen it because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence).  

The Veteran and his representative have maintained that 
specifically identified evidence was not requested in this 
case, warranting a Remand.  On his December 2004 application 
for service connection, the Veteran indicated that he had 
been treated by Dr. T., a private physician.  In the duty to 
assist letter issued in January 2005, VA acknowledged 
receiving this information and requested that the Veteran 
complete a VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) so that records of Dr. T. could be 
requested.  The Veteran did not follow-up on this information 
request.  A VA Form 21-4142 was completed in February 2005 in 
which the Veteran indicated that he had been treated by Dr. 
S. for diabetes from 2003 forward; the Veteran's 
representative maintains that a Remand is warranted to obtain 
medical records from Dr. S. which may be pertinent to the 
service connection claim for a kidney disorder.  However, the 
file contains medical certifications from Dr. S. dated in 
both October 2004 and February 2005, neither of which 
indicates that Dr. S. ever treated the Veteran for any kidney 
disorder or diagnosed this condition.  

In addition, the Veteran maintains that his VA records from 
treatment facilities in Puerto Rico (Guayama, Ponce and San 
Juan) were not obtained.  However a review of the file and 
the Supplemental Statement of the Case issued in July 2006, 
clearly establish that those records were obtained for the 
file and have been considered in conjunction with 
adjudicating the Veteran's claims.  

Additionally, contrary to the argument presented by the 
Veteran's representative the Veteran's service connection 
claims for kidney disease and for hypertension are not 
"inextricably intertwined" and neither need be Remanded as 
will be further discussed herein.  Specifically, the 
disposition of one of those claims does not in any way impact 
the other.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 
(the law provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together).  
Moreover and significantly, the hypertension claim is subject 
to a specific jurisdictional requirement, which does not 
apply to the claim for kidney disease.  The hypertension 
claim was the subject of a prior final denial and as such, 
the Board does not have jurisdiction to consider a claim 
which has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).

        Service Connection Claims - Factual Background

In December 2004, the Veteran filed service connection claims 
for kidney disease, peripheral neuropathy of the upper 
extremities, hypercholesterolemia and hypertension, 
maintaining that these conditions are secondarily related to 
service-connected diabetes mellitus.  Because these issues 
involve similar facts and essentially the same procedural 
history, for the sake of economy the Board will address the 
background relating all of these claimed conditions together.

The Veteran served on active duty with the United States 
Army, with service in Vietnam from December 1966 to January 
1968.  His military occupational specialty was cargo handler.

The STRs are entirely negative for any complaints, treatment 
or diagnoses relating to a kidney disorder, elevated 
cholesterol or hypertension.  The January 1968 separation 
examination report reflects that clinical evaluation of the 
upper extremities and G-U system was normal.  The Veteran's 
blood pressure was recorded as 122/80.  The Veteran denied 
having any symptoms of kidney stones, and indicated that he 
had experienced high or low blood pressure, not further 
explained.   

Upon VA examination of June 1969, no diagnoses of a kidney 
disorder, elevated cholesterol or hypertension were made.  
Blood pressure was recorded as 110/66.

A private medical record dated in October 2002 reflects that 
suspected diabetes mellitus was diagnosed.  

Private records of November and December 2003 reflect that 
the Veteran's diagnosed medical conditions included diabetes 
mellitus and high blood pressure of unknown history, and 
left-sided palsy, affecting the face and body.  

A VA diabetes examination was conducted in March 2004 at 
which time diabetes mellitus Type II was diagnosed.  The 
report indicated that lab testing conducted in 2002 revealed 
early indications of diabetes.  A history of hypertension 
identified in approximately 2000 was also noted.  

By rating action of September 2004 service connection was 
established for diabetes, for which a 10 percent evaluation 
was assigned effective from October 2002.  

The file contains October 2004 and February 2005 medical 
statements of Dr. S. indicating that the Veteran's medical 
conditions included diabetes, hypertension, 
hypercholesterolemia and osteoarthritis.  

VA records reflect that the Veteran was evaluated in January 
2005 at which time he provided a medical history of diagnosed 
conditions including diabetes, hypertension and 
hypercholesterolemia.  Lab testing revealed that the 
Veteran's cholesterol level was within the normal range.  The 
assessments included arterial hypertension, diabetes and 
hypercholesterolemia.  

A VA examination was conducted in March 2005 which revealed 
no evidence of any kidney disorder.  

VA records reflect that lab testing conducted in September 
2005 revealed an elevated cholesterol level.  The Veteran was 
evaluated in January 2006, at which time he complained of 
pain radiating to both shoulders, abdominal discomfort and 
heartburn without nausea.  The assessments included diabetes, 
esophageal reflux, cervical muscle spasm and rule out 
diverticulosis.  A March 2006 entry revealed that a CT scan 
of the abdomen and pelvis revealed fatty liver infiltration 
with no evidence of hydronephrosis of the kidneys.  

Records from the Social Security Administration (SSA) were 
received in July 2007 which indicate that the Veteran was 
determined to be disabled from September 1976 due to a 
primary diagnosis of paranoid type schizophrenia.  Records 
supporting that decision reveal no indication of any 
diagnosed kidney disease, hypertension, or high cholesterol.   

Legal Analysis

The Veteran maintains that service connection is warranted 
for a kidney disorder, high cholesterol/hypercholesterolemia 
and for hypertension, primarily claimed as secondary to 
service-connected diabetes.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for conditions including hypertension and 
calculi of the kidney may be established based upon a legal 
"presumption" by showing that either had become manifested to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2009).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994);  Brock v. Brown, 10 
Vet. App. 155 (1997).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

        A.  Service Connection - Kidney Disease

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  For valid secondary service 
connection claims, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As was noted earlier herein, the Veteran contends, at least 
in part, that his claimed kidney disorder may be related to 
service-connected diabetes.  Thus, the Board will consider 
the service connection claim for kidney disease on both a 
direct and secondary basis.  Initially, the threshold issue 
in this case involves whether the Veteran actually has a 
clinical diagnosis of kidney disease.

In this case, Hickson and Wallin element (1) is lacking.  
Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current diagnosis of 
any kidney disorder.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for kidney disease was filed in December 
2004; a clinical diagnosis of kidney disease was not of 
record at that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending.

The Board notes that the file contains a VA examination 
report of 2005 which specifically determined that there was 
no evidence of any kidney disorder found on examination.  The 
Veteran's representative suggests that a January 2006 VA 
record reflecting that the Veteran suffered from abdominal 
pain may be indicative of symptoms of a kidney disorder.  
However, the results of a CT scan of the abdomen and pelvis 
conducted later in 2006 failed to reveal any indication of 
kidney disease, nor has any evidence been presented at any 
time post-service establishing a diagnosis of any kidney 
disorder/disease.  In addition, two medical statements 
(October 2004 and February 2005) from the Veteran's private 
treating physician, Dr. S., fail to include any diagnosis of 
or reference to kidney disease.

The Board has considered the Veteran's lay assertions that he 
has kidney disease secondary to diabetes mellitus.  While the 
Veteran is generally considered competent to report symptoms; 
a lay person such as the Veteran is not competent to offer an 
opinion on complex medical questions, such as rendering a 
diagnosis or offering an opinion as to the underlying 
etiology of his symptoms, to include attributing them to 
diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence reflects that 
the Veteran does not currently have a clinical diagnosis of 
kidney disease, service connection for this claimed condition 
is not warranted on this basis alone.  For the reasons and 
bases set forth above, his claim for service connection for 
kidney disease must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2009).

	B.  Service Connection - High Cholesterol

The Veteran maintains that service connection is warranted 
for high cholesterol, contending that this condition is 
secondary to service-connected diabetes.  The evidence of 
record does not support the claim for entitlement to service 
connection for high cholesterol.  

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia.  Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc."  Id. at 795.

To the extent that the Veteran contends that his high 
cholesterol is a disability, the Board points out that 
hyperlipidemia and elevated cholesterol are laboratory 
findings and are not disabilities in and of themselves for 
which VA compensation benefits are payable, even though they 
may be considered a risk factor in the development of certain 
diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities; they are, therefore, 
not appropriate entities for the rating schedule.).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

While the Board acknowledges that the clinical evidence 
establishes that the Veteran does indeed have 
hypercholesterolemia, diagnosed at least as early as 2004, 
there is no evidence of record suggesting the Veteran's 
elevated cholesterol causes any impairment of earning 
capacity.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  The Veteran has not 
alleged, nor does the clinical evidence reflect that he has a 
heart disability or any other compensable disability due to 
high cholesterol, linked to his period of service or to a 
service connected disorder.  Moreover, the clinical record 
does not reflect and the Veteran has not advanced a 
contention that his elevated cholesterol level is a symptom 
of a chronic disability.  An elevated cholesterol level alone 
represents a laboratory finding.  It is not a chronic 
disability for which VA disability compensation may be 
granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
Therefore, service connection for high 
cholesterol/hypercholesterolemia is denied.  Sabonis v. 
Brown, 6 Vet App 426, 430 (1994).

	C.  New and Material - Hypertension

Service connection for hypertension was initially denied in a 
September 2004 rating decision.  The Veteran did not timely 
appeal that decision and as such, it is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  Service connection for 
diabetes mellitus was established in a September 2004 rating 
action, effective from October 2002.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

With respect to the hypertension claim, the evidence 
submitted subsequent to the September 2004 rating decision is 
largely new, in that it was not previously of record.  
However, it is not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  In this regard, the newly submitted evidence 
essentially reflects three facts: (1) that essential 
hypertension is currently diagnosed; (2) that hypertension 
was not diagnosed in service or during the first post-service 
year; and (3) that currently diagnosed hypertension has not 
been etiologically related to service or to service-connected 
diabetes.

The evidence on file reflects that hypertension was already 
diagnosed as shown by records considered at the time of the 
issuance of the September 2004 rating decision; it has also 
been diagnosed as shown by evidence dated subsequent to that 
time.  As such the diagnosis itself is not new.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the Veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence. In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

Since September 2004, the file contains no new evidence which 
in any way establishes or even suggests that an etiological 
relationship exists between currently diagnosed hypertension 
and service or any service-connected condition.  More 
specifically, no persuasive evidence has been presented 
subsequent to the final September 2004 rating decision, which 
even suggests that hypertension was incurred in service, to 
include presumptively or is otherwise etiologically related 
to service, or that it is etiologically related to service-
connected diabetes.  The mere fact that the some of the 
clinical evidence and medical statements added to the file 
since September 2004 reference co-existing diagnoses of 
hypertension and diabetes, in no way suggests an etiological 
relationship between the two conditions, in the absence of 
additional information or explanation relating to the 
relationship between these conditions.

The Veteran's lay statements and contentions regarding his 
opinion that an etiological relationship exists between 
claimed hypertension and service (to include any incident 
therein) or any service-connected disorder are essentially 
cumulative and redundant of contentions made prior to the 
September 2004 rating decision, and thus are not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 213 
(1993), the Court opined that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in the evidence added to 
the file since September 2004 of an etiological relationship 
between currently claimed hypertension and service or a 
service-connected disorder, the evidence presented fails to 
relate to an unestablished fact necessary to substantiate the 
claim, and it therefore is not material.  Accordingly, the 
Board finds that the evidence presented subsequent to the 
September 2004 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the Veteran's service connection claim for 
hypertension.  38 U.S.C.A. § 5108.  Because the Veteran has 
not fulfilled the threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable and the claim 
remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

	D.  TDIU

The Veteran filed a formal TDIU claim in August 2006, 
indicating that he was unemployable due to service-connected 
conditions including anxiety disorder/PTSD.  He reported that 
he had completed 3 years of college and had no additional 
education or training.  He indicated that he had last worked 
full-time in 1974 as a supervisor for a fishing association.  

The file contains SSA records reflecting that the Veteran was 
determined to be disabled from September 1976 due to a 
primary diagnosis of paranoid type schizophrenia.  

VA records reflect that the Veteran's hearing loss was of 
such severity that he was issued hearings aids as early as 
1977.  

On file is a 1992 examination report of Dr. R. reflecting 
that PTSD was diagnosed.  Dr. R explained that the Veteran 
had a chronic and severe degree of impairment in all levels 
of functioning, which in addition to his bilateral hearing 
loss severely impaired his functional capacity.  The doctor 
also observed that the Veteran could not become engaged in 
any type of substantial gainful employment and had complete 
social and industrial inadaptability.  

The Veteran underwent a VA examination of the peripheral 
nerves in March 2005, at which time he complained of sensory 
abnormalities affecting the lower extremities, described as a 
burning sensation with pain in the feet and numbness/cramping 
of the legs.  The examination revealed electrodiagnostic 
evidence of mild motor peripheral neuropathy in the lower 
extremities, which the examiner indicated was more likely 
than not of diabetic etiology.

Most recently, the Veteran was evaluated by VA in June 2007.  
The report indicated that the Veteran's symptoms included 
anxiety, disorientation, flashbacks, irritability, verbal 
aggressiveness, delusions, sleep impairment and suicidal 
thoughts without any formal plan.  The examiner described 
that Veteran's social and interpersonal functioning as 
moderately severe.  PTSD was diagnosed and a GAF score of 60 
was assigned.  The examiner commented that the anxiety state 
and continued symptoms impacted the Veteran's overall 
functioning and behavior; prognosis was described as poor.   

Analysis

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  In determining whether the Veteran is 
entitled to a TDIU rating, neither non-service- connected 
disabilities nor advancing age may be considered. 38 C.F.R. § 
4.19 (2009).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the Veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that 
the Veteran can perform work.

In this case, the Veteran currently has five service-
connected disorders consisting of: posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling; bilateral 
hearing loss, evaluated as 20 percent disabling; diabetes 
mellitus, evaluated as 10 percent disabling; and peripheral 
neuropathy of the lower extremities, evaluated as 10 percent 
disabling, for each side.  The current combined rating for 
the Veteran's service-connected disabilities is 70 percent, 
to include a disability rated at least 40 percent disabling.  
Thus, the Veteran clearly meets the criteria of 38 C.F.R. § 
4.16 (a).

The remaining question before the Board, therefore, is 
whether the Veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background.  The fact that a 
Veteran is unemployed is not enough.  The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A review of the record reveals that the Veteran has a high 
school education with some college and last worked full-time 
in 1974 as a supervisor for a fishing association. 

Evidence for consideration with respect to this matter 
includes VA and private treatment records, reports from VA 
examinations, SSA records and the Veteran's own statements.  
This evidence reflects that the Veteran has numerous service-
connected disorders affecting several functions and systems 
including his hearing, mental health, neurological/orthopedic 
and endocrine systems.  

The record reflects that when evaluated individually, no 
single or even related group of service-connected conditions 
appears to render the Veteran unemployable.  However, 
collectively, it is apparent that the Veteran is 
significantly functionally impaired.  Moreover, the records 
show that the Veteran is on numerous daily medications for 
treatment of his service-connected conditions.  The various 
service-connected disabilities impact the Veteran in the 
following ways: (1) audiologically - manifested by bilateral 
hearing loss with evidence of significant impairment in 
speech recognition which has required hearing aids; (2) 
endocrine system - manifested by diabetes requiring 
medication maintenance and regular treatment; 
(3) neurological impairment - of the lower extremities 
manifested by burning and numbness of the feet and legs and 
(4) psychiatrically - manifested by impairment in industrial 
and social functioning, with difficulty sleeping and 
concentrating.  The Board observes in this case, that a high 
rating in itself, such as is currently assigned for service-
connected PTSD, is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).   

Evidence on file reflects that the Veteran has been awarded 
SSA disability benefits apparently solely as a result of 
impairment caused by his psychiatric disorder.  VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a Veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  Here the SSA records indicated 
that the Veteran's psychiatric manifestations in and of 
themselves were sufficient to render the Veteran unemployable 
since 1976, before service connection was even granted for a 
psychiatric disorder.

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).  In 
this case, the Board finds that in addition to his numerous 
service-connected conditions, the Veteran's limited 
education, professional training and work-experience 
represent significant obstacles to his employability.  
Further evaluations conducted in both 1992 and 2007, at least 
suggested that the Veteran was so significantly impaired due 
to his psychiatric disorder coupled with his hearing loss, 
that employment was essentially not feasible.  

As the Veteran has many disabilities, both service connected 
and not, there can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).

The Board is of the opinion that the point of equipoise has 
been reached in this matter.  While there is evidence 
reflecting that the Veteran has significant nonservice-
connected disabilities that may contribute to his 
unemployability, there is also evidence that the Veteran's 
service-connected disabilities alone collectively, preclude 
him from working.  As explained above, the Veteran's PTSD and 
diabetes with neurological symptomatology of the lower 
extremities in addition to his significant hearing loss, pose 
a significant impairment in the Veteran's ability to function 
industrially.  This limitation, combined with the regular 
treatment and medications required for his diabetes and other 
service-connected disorders and in light of his limited 
education and experience, would likely render it nearly 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.

Therefore, based on its review of the relevant evidence, and 
giving the benefit of the doubt to the Veteran, the Board 
finds that it is as likely as not that the Veteran is 
precluded from work due to his service-connected disorders.  
As such, a total disability evaluation based upon individual 
unemployability is warranted.


ORDER

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
peripheral neuropathy of the right lower extremity is 
dismissed.

The appeal concerning the claim of entitlement to an initial 
evaluation in excess of 10 percent for service-connected 
peripheral neuropathy of the left lower extremity is 
dismissed.

Entitlement to service connection for kidney disease, to 
include as secondary to service-connected diabetes mellitus 
type II, is denied.

Entitlement to service connection for high 
cholesterol/hypercholesterolemia, to include as secondary to 
service-connected diabetes mellitus type II, is denied.

New and material evidence not having been received, the 
service connection claim for hypertension is not reopened and 
remains denied.

A total disability evaluation based on individual 
unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

A remand is required in this case as to the issue of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities, primarily claimed as secondary to 
service-connected diabetes, so as to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2009).

The facts in this case reflect that indications of diabetes 
were present in 2002, at which time probable diabetes was 
diagnosed; that diagnosis was confirmed in 2003 and service 
connection has been in effect for diabetes since October 
2002.  A VA examination of the peripheral nerves conducted in 
March 2005 revealed no clinical symptoms or signs of 
peripheral neuropathy in the upper extremities.  The 
examination did reveal electrodiagnostic evidence of mild 
motor peripheral neuropathy in the lower extremities, which 
the examiner indicated was more likely than not of diabetic 
etiology.  Service connection is currently in effect for 
peripheral neuropathy of each lower extremity, secondary to 
diabetes.

In June 2006, the Veteran was seen with complaints of 
bilateral paresthesias of the upper and lower extremities, 
described as burning of the hands and feet with occasional 
cramps.  The assessments included rule out neuropathy.  The 
file contains a private medical statement dated in August 
2006 reflecting that diagnoses of bilateral carpal tunnel 
syndrome, peripheral neuropathy and tenosynovitis were made.  
VA records show that the Veteran was seen in November 2006, 
at which time he mentioned having upper extremity 
paresthesias, improving with wrist splints.  Relevant 
assessments included diabetes and carpal tunnel syndrome.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, initially, it is unclear whether the Veteran 
definitively has peripheral neuropathy of the upper 
extremities.  As a related matter, the file contains no 
evidence addressing the etiology of the Veteran's reported 
neuropathy of the upper extremities.  In view of the fact 
that the Veteran is service-connected for diabetes mellitus 
and that the record contains some indication of possible 
neurological symptomatology of the upper extremities, and 
considering that peripheral neuropathy is a known residual of 
diabetes mellitus, the Board finds that a VA examination and 
opinion is warranted.  When medical evidence is inadequate, 
VA must supplement the record by seeking an advisory opinion 
or ordering a medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  On remand such an opinion should be obtained.  See 
38 C.F.R. § 3.159(c)(4) (2009).

In addition, the Veteran should be contacted and requested to 
furnish the names of any private sources that have treated 
him for peripheral neuropathy of the upper extremities so 
that any such pertinent records may be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall also contact the 
Veteran and ask him to identify any VA or 
private medical professionals who have 
treated him post-service for peripheral 
neuropathy of the upper extremities.  The 
RO shall also assist the Veteran in 
obtaining any such evidence identified.

2.  The RO/AMC shall schedule the Veteran 
for appropriate VA examinations so as to 
ascertain the nature and etiology of his 
asserted peripheral neuropathy of the 
upper extremities.  The claims file and a 
copy of this Remand must be made 
available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.  All 
tests that are deemed necessary by the 
examiner should be conducted.

Following a review of the claims file and 
examination of the veteran, the 
respective examiner is asked to address 
the following:

(a) Whether the Veteran currently has 
peripheral neuropathy of the upper 
extremities;

(b) If peripheral neuropathy of the upper 
extremities is found, whether it is acute 
or subacute peripheral neuropathy subject 
to service connection on a presumptive 
basis as defined by 38 C.F.R. § 3.309(e), 
note 2;  

(c) If peripheral neuropathy of the upper 
extremities is found, but is not of the 
acute or subacute variety, whether at 
least as likely as not (at least a 50 
percent probability) that this condition 
had its onset during service or is 
etiologically related to service on a 
direct basis, to include by virtue of 
presumptive exposure to herbicides 
including Agent Orange, during the 
Veteran's (verified) service in Vietnam; 

(d) If peripheral neuropathy of the upper 
extremities is found but is not related 
to service under any of the circumstances 
above, whether it is at least as likely 
as not (at least a 50 percent 
probability) that it is the result of the 
Veteran's service-connected diabetes 
mellitus, to include whether such 
diabetes mellitus aggravates (i.e., 
permanently worsened) this condition.  If 
aggravation is found, the degree of 
aggravation must be specifically 
identified.

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all 
of the prior medical evidence in detail 
and reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


